      Case 2:19-cv-02491-JAR-JPO Document 614 Filed 11/16/20 Page 1 of 3




                           In the United States District Court
                                For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,

                                                 Case No. 2:19-cv-2491
                                                 (This Documents Relates to All Cases)

United States of America,
     Respondent.


      Petitioners’ Motion to Stay their Deadline for Responding to the
      Government’s Motion to Enforce Rule 2’s Signature Requirement


    Petitioners’ response to the government’s November 6, 2020 motion to enforce

Rule 2’s signature requirement is due on November 20, 2020. 1 On November 11,

2020, however, Petitioners asked the Court to order the government to show cause

why the Court should not strike the government’s November 6, 2020 motion as

unauthorized. 2

    The government’s response to Petitioners’ motion for a show-cause order is due

on November 19, 2020, and Petitioners’ reply to that response is due on November

23, 2020. 3 In an effort to avoid expending time and resources responding to a motion

that the Court may ultimately strike as unauthorized, Petitioners respectfully

request that the Court stay their November 20, 2020 response deadline until the

Court rules on Petitioners’ motion for a show-cause order (and, if the Court orders


1 Doc. 605 (citing Rule 2(b)(5) of the Rules Governing § 2255 Proceedings).
2 Doc. 608.
3 Doc. 609.




                                                  1
     Case 2:19-cv-02491-JAR-JPO Document 614 Filed 11/16/20 Page 2 of 3




the government to show cause, until the Court determines whether it will strike the

government’s November 6, 2020 motion).

   The government opposes Petitioners’ request for a stay.



                                             Respectfully submitted,


                                             s/ Melody Brannon
                                             MELODY BRANNON, #17612
                                             Federal Public Defender for the
                                             District of Kansas
                                             117 SW 6th Avenue, Suite 200
                                             Topeka, Kansas 66603-3840
                                             Phone: 785/232-9828
                                             Fax: 785/232-9886
                                             Email: melody_brannon@fd.org

                                             s/ Kirk Redmond
                                             KIRK C. REDMOND, #18914
                                             First Assistant Federal Public
                                             Defender
                                             117 SW 6th Avenue, Suite 200
                                             Topeka, KS 66603-3840
                                             Phone: 785/232-9828
                                             Fax: 785/232-9886
                                             kirk_redmond@fd.org

                                             s/ Lydia Krebs
                                             LYDIA KREBS, #22673
                                             Research and Writing Specialist
                                             117 SW 6th Avenue, Suite 200
                                             Topeka, KS 66603-3840
                                             Phone: 785/232-9828
                                             Fax: 785/232-9886
                                             lydia_krebs@fd.org




                                         2
     Case 2:19-cv-02491-JAR-JPO Document 614 Filed 11/16/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I certify that on 11/16/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            3
